698 So. 2d 639 (1997)
Bonnie HIXSON, Appellant,
v.
David HIXSON and Hixson, Marin, Powell & Desanctis, P.A., a Florida corporation, Appellees.
No. 97-0665.
District Court of Appeal of Florida, Fourth District.
September 3, 1997.
*640 Christopher N. Link of Christopher N. Link, P.A., Plantation, for Appellant.
Christopher James Keith of Gustafson, Tilton, Henning & Metzger, P.A., Fort Lauderdale, for Appellee David Hixson.
PER CURIAM.
This is a non-final appeal from a trial court's order dissolving an ex-parte temporary injunction. Within the order dissolving the ex-parte temporary injunction the trial court imposed on the parties a mutual order of protection. We affirm the order dissolving the injunction, but remand the case for the trial court to delete all language associated with the mutual order of protection or mutual restraining order.
Florida Statute section 741.30(1)(h) (1995) prohibits courts from issuing mutual orders of protection. We note however that subsection (h) expressly provides that the prohibition does not preclude the court from issuing separate injunctions for protection against domestic violence where each party has complied with the provisions of the section. Appellee did not seek such injunctive relief. This case is remanded accordingly.
GLICKSTEIN, GUNTHER and WARNER, JJ., concur.